               Case 2:20-cv-00658-RAJ Document 43 Filed 07/08/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8     TONY ROQUE, a Washington Resident,
                                                             NO. 2:20-cv-658-RAJ
 9                            Plaintiff
                                                             SUPPLEMENTAL JOINT STATUS
10             v.                                            REPORT

11     SEATTLE HOUSING AUTHORITY, a Public
       Entity,
12
                              Defendant
13

14           Plaintiff and Defendant, through their undersigned counsel, submit a supplemental Joint

15 Status Report as required by the Court’s order of July 1, 2020 to address the following:

16 “Proposed dates for the Court to conduct a hearing on Plaintiff's Motion for Preliminary

17 Injunction; whether the parties anticipate calling witnesses, and if so, the names of all proposed

18 witnesses; and the effect, if any, on the proposed filing of an Amended Complaint on scheduling

19 a hearing on the Motion for Preliminary Injunction.” Dkt #42.

20      I.      Proposed Dates

21           Plaintiff requests that the hearing on Preliminary Injunction be scheduled no sooner than

22 September 16, 2020 except September 21, 2020. The purpose of waiting until September is to

     ensure that the pleadings are settled, and the parties have had the opportunity to conduct any


       SUPPLEMENTAL STATUS REPORT - 4


25
                 Case 2:20-cv-00658-RAJ Document 43 Filed 07/08/20 Page 2 of 3




 1 necessary discovery prior to the hearing in order to present any additional evidence that would be

 2 helpful to the Court. Defendant is not opposed to this schedule.

 3      II.       Witnesses

 4             The parties will meet and confer prior to the hearing in order to determine if certain facts

 5 yet to be determined by the Court may be stipulated to so as to reduce the number of witnesses

 6 that may need to testify. At present, Plaintiff intends to call the following witnesses:

 7             1) Tony Roque

 8             2) Fatuma Mohamed

 9             3) Mark Bernstein

10             4) Davina O’Conner

11             5) Eric Owens

12             6) Sanja Stegich

13             7) Dr. Matthew Jaffy

14 Defendant reserves the right to call each of the witnesses Plaintiff has listed, in the event Plaintiff

15 does not do so, and asks leave of the Court to engage in direct examination, in addition to cross

16 examination.

17      III.      The effect on the proposed filing of an Amended Complaint

18             The Parties agree to wait until after Plaintiff’s First Amended Complaint and Defendant’s

19 Answer are filed to schedule the hearing on the Preliminary Injunction Motion.

20

21 Respectfully submitted this 8th day of July, 2020 at Seattle, Washington by:

22      s/ Bonnie Fong                                      s/ Conrad Reynoldson
        Bonnie Fong                                         Conrad Reynoldson
        WSBA# 51276                                         WSBA# 48187
        Bonnie@wacda.com                                    conrad@wacda.com

       SUPPLEMENTAL STATUS REPORT - 4


25
            Case 2:20-cv-00658-RAJ Document 43 Filed 07/08/20 Page 3 of 3




 1    (206) 455-6430                              (206) 876-8515

 2    WASHINGTON CIVIL & DISABILITY ADVOCATE
      4115 ROOSEVELT WAY NE, SUITE B, SEATTLE, WA 98105
 3
      s/Thomas Zito                               s/ Sean Betouliere
 4    Thomas Zito                                 Sean Betouliere
      PRO HAC VICE                                PRO HAC VICE
 5    tzito@dralegal.org                          sbetouliere@dralegal.org
      (510) 529-3412                              (510) 529-3428
 6
      DISABILITY RIGHTS ADVOCATES
 7    2001 CENTER STREET, 4TH FLOOR, BERKELEY, CA 94704

 8    Attorneys for Plaintiff Tony Roque

 9
                                           /s/ Leigh Ann Collings Tift
10                                         Leigh Ann Collings Tift, WSBA #11776
                                           Deputy General Counsel
11                                         LeighAnn.Tift@seattlehousing.org
                                           Attorney for Defendant Seattle Housing Authority
12

13

14

15

16

17

18

19

20

21

22




     SUPPLEMENTAL STATUS REPORT - 4


25
